                Case 3:20-cv-06105-BHS Document 3 Filed 11/17/20 Page 1 of 2




 1                                                    THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   DONA LINTON, individually and as                  )
     Guardian to Q.L., her minor child,                )
10                                                     )
                                       Plaintiffs,     )    Case No. 3:20-cv-06105-BHS
11                                                     )
              v.                                       )    NOTICE OF SETTLEMENT OF ALL
12                                                     )    CLAIMS
     NATIONAL RAILROAD PASSENGER                       )
13   CORPORATION d/b/a AMTRAK,                         )
                                                       )
14                                    Defendant.       )
                                                       )
15

16            Notice is hereby given that all claims against all parties in this action have been resolved.
17   This notice is being filed with the consent of all parties.
18            DATED: November 17, 2020
19
                                                     LANE POWELL PC
20

21
                                                     By s/ Andrew G. Yates
22                                                      Tim D. Wackerbarth, WSBA No. 13673
                                                        wackerbartht@lanepowell.com
23                                                      Andrew G. Yates, WSBA No. 34239
                                                        yatesa@lanepowell.com
24                                                      Warren E. Babb, Jr., WSBA No. 13410
                                                        babbw@lanepowell.com
25

26

27
     NOTICE OF SETTLEMENT OF ALL CLAIMS - 1                                          LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-06105-BHS                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     019188.0418/8260172.1
                Case 3:20-cv-06105-BHS Document 3 Filed 11/17/20 Page 2 of 2




 1                                             LANDMAN CORSI BALLAINE & FORD,
                                               PC
 2

 3                                             By:s/ Mark S. Landman
                                               Mark S. Landman, Pro Hac Vice
 4                                             mlandman@lcbf.com
                                               John A. Bonventre, Pro Hac Vice
 5                                             jbonventre@lcbf.com

 6                                             Attorneys for Defendant National Railroad
                                               Passenger Corporation
 7

 8
 9
                                                CLIFFORD LAW OFFICES
10

11                                             By s/ Sean P. Driscoll
                                                  Sean P. Driscoll, pro hac vice
12                                               spd@cliffordlaw.com
                                                 Kristofer S. Riddle, pro hac vice
13                                               ksr@cliffordlaw.com
                                                 Kevin P. Durkin, pro hac vice
14                                               kpd@cliffordlaw.com

15
                                               LUVERA LAW FIRM
16

17                                             By: s/ Andrew Hoyal
                                               Robert N. Gellatly, WSBA #15284
18                                             robert@luveralawfirm.com
                                               David M. Beninger, WSBA #18432
19                                             david@luveralawfirm.com
                                               Andrew Hoyal, WSBA #21349
20                                             andy@luveralawfirm.com

21                                             Attorneys for Plaintiffs Dona Linton
                                               individually and as Guardian to Q.L.
22

23

24

25

26

27
     NOTICE OF SETTLEMENT OF ALL CLAIMS - 2                              LANE POWELL PC
                                                                  1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 3:20-CV-06105-BHS                                            P.O. BOX 91302
                                                                     SEATTLE, WA 98111-9402
                                                                   206.223.7000 FAX: 206.223.7107
     019188.0418/8260172.1
